Citation Nr: 1217038	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  11-15 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Accredited Agent


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for PTSD.  In October 2011, the Veteran testified at a Board personal hearing before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing).  A transcript of the hearing has been procured and is of record. 

Throughout the pendency of this appeal, the Veteran's claim has been adjudicated as one of service connection for PTSD.  However, during the pendency of this appeal, VA and private examiners have diagnosed the Veteran as having other psychiatric disorders, such as depression and anxiety.  At the October 2011 Board personal hearing, the Veteran claimed to have experienced depression and anxiety symptomatology related to service; therefore, the Board finds that the claim should be classified as one of service connection for a psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

In December 2011, the Veteran's representative submitted additional evidence and waived Agency of Original Jurisdiction (AOJ) review.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  




REMAND

The Board finds that additional development is required before the issue on appeal is ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2011).

The Veteran essentially claims that he developed a psychiatric disorder due to service.  Specifically, the Veteran has reported developing PTSD as a result of three stressor incidents.  In detailing these stressors, the Veteran reported that the first occurred in 1966, when he was either sexually assaulted or almost sexually assaulted by four African-American service members.  The Veteran stated that the second stressor occurred in 1967, when he served aboard the U.S.S. Saratoga which was in the vicinity of the U.S.S. Liberty when it was attacked during the Six-Day War.  The Veteran reported feeling anger toward the U.S. government for their failure to intervene on the Liberty's behalf.  In addition, the Veteran stated that he felt guilt due to the death of a pilot, specifically Lieutenant J.G. Carl Morehouse, whose plane went down in the Atlantic Ocean.  The Veteran indicated that he was responsible for checking the pilot's ejection seat prior to the flight.  As a result, the Veteran indicated that he did not know whether he was responsible for the pilot's death, but felt responsibility for it.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. § 1154(b) (West 2002).  "Engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile instrumentality.  VAOPGCPREC 12-99.

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (as amended 75 Fed. Reg. 39843 (effective July 12, 2010)).

If the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen, 10 Vet. App. at 128; Moreau v. Brown, 
9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the veteran's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

If a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

The Board notes that pertinent treatment records currently are not included in the claims file.  In a June 2006 VA treatment record, the Veteran reported undergoing psychiatric treatment at the VA Medical Center (VAMC) in Battle Creek, Michigan, up until approximately June 2005.  The Board notes that the record contains no treatment records from the Battle Creek VAMC.  Moreover, in a March 2009 VA treatment record, the Veteran indicated that he had undergone treatment by 10 different psychiatrists.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1 Vet. App. 37 (1990).  As all records indicating treatment for a psychiatric disorder are pertinent to the Veteran's claim for service connection for a psychiatric disorder, the AMC/RO should procure all outstanding VA and non-VA records related to the Veteran's treatment for a psychiatric disorder.

In addition, the record reflects that the Veteran experienced a post-service work-related injury in December 1998, resulting in diagnosed Traumatic Brain Injury (TBI).  In a June 2000 private treatment record, a private examiner noted that the Veteran was receiving Auto-Owners Workers Compensation and listed a claim number.  Although the June 2000 private treatment record indicated that the Veteran received workers' compensation, the workers' compensation determination and related records have not been associated with the claims file.  In order to assist the Veteran with his claim of service connection for a psychiatric disorder, the AMC/RO should attempt to procure the records related to the Veteran's worker's compensation claim.  See id.  
	
Regarding the Veteran's claimed stressors, the Board notes that the Veteran does not claim to have participated in combat and the Veteran's service treatment records contain no indications that the Veteran actively participated in combat, such as a military occupational specialty (MOS) related to combat, or awards or decorations signifying combat.  Therefore, the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen at 128; Moreau, 9 Vet. App. at 389; Dizoglio, 9 Vet. App. at 163.  

In a July 2009 memorandum, VA indicated that the Veteran's claimed stressor involving service on the U.S.S. Saratoga at the time of the attack on the U.S.S. Liberty had been corroborated by various military and contemporary resources.  As for the Veteran's other claimed stressors, specifically the Veteran's account of a near or actual sexual assault during service, and the death of Lieutenant J.G. Carl Morehouse, at this time, the record does not contain sufficient evidence corroborating the Veteran's accounts.  

The Board notes that enough evidence is of record to allow for an attempted verification of one of the Veteran's stressors, specifically the death of Lieutenant Morehouse.  In an April 2008 statement, the Veteran indicated that Lieutenant Morehouse died in a plane crash in the Atlantic Ocean after taking off from Naval Air Station Oceana.  In an October 2008 statement, the Veteran wrote that the incident occurred in May 1966.  The record does not contain any indication that VA has sought to corroborate this particular stressor.  As such, in an effort to fully assist this Veteran, the AMC/RO should attempt to verify the Veteran's account of the death of Lieutenant J.G. Carl Morehouse off the coast of Virginia Beach in May 1966.  

Regarding the stressor involving either an in-service sexual assault or a near-sexual assault, as more evidence may be procured as a result of this Remand, the Board will only state that the Veterans' account has not been corroborated by credible supporting evidence.  See Wood, 1 Vet. App. at 190.  Therefore, the Veteran should be provided a final opportunity to be allowed to provide corroborating evidence regarding this stressor incident.  

Reviewing the evidence of record, in Social Security Administration (SSA) records included in the claims file, related to a claim for Social Security Disability Insurance (SSDI) benefits, SSA found the Veteran to be disabled due to post-concussion syndrome related to the post-service work-related injury.  At the October 2011 Board personal hearing, the Veteran testified that he still was in receipt of SSDI benefits due to his post-service work-related injury.  

The Board notes that the SSA records contain reports of treatment for psychiatric symptomatology, such as depression, rage responses, and panic attacks, either with onset at the time of the Veteran's TBI or diagnosed as secondary to the Veteran's TBI.  For example, in a December 1998 private treatment record, specifically an emergency room note written three days after the work-related injury, the Veteran stated that he felt fearful.  The Veteran indicated that feelings of fear were unusual for him as he was normally a very self-confident person.  The Veteran also stated feeling frustration as he was experiencing memory lapses which were also unusual for him.

In a January 1999 private treatment record, a private examiner diagnosed atypical affective disorder and a paranoid disorder related to TBI.  In a June 1999 private treatment record, a private examiner diagnosed (Axis I) major depressive disorder, dementia due to head trauma, and panic disorder with agoraphobia, and (Axis III) head injury.  

In a March 1999 statement, written for the Veteran's SSDI claim, a licensed psychologist indicated treating the Veteran for depression, anger, and problems with living as a result of TBI.  An April 2000 private treatment record reflects the Veteran reported frustration and anger related to his injury.  He indicated that he was now experiencing uncharacteristic irritability and a feeling that the world was against him.  The Veteran stated that he now experienced waves of depression when he was reminded of the injury.  The Veteran stated that his mood swings started to occur in August 1999.  The diagnoses were (Axis I) organic affective disorder, depressed, and presumptive diagnosis of dementia, mild, status post TBI, and (Axis III) TBI.  

Reviewing the post-service treatment records created after the filing of the Veteran's claim for service connection for a psychiatric disorder, in a July 2009 VA consultation report, a VA examiner indicated both reviewing electronic records and having interviewed the Veteran.  After the interview and a review of the records, the VA examiner indicated that the Veteran met the criteria for PTSD due to an in-service sexual assault, and also diagnosed rule-out personality change due to TBI.  Again, the Board notes that the Veteran's claim of having experienced either an in-service sexual assault or a near sexual assault has not been corroborated by credible supporting evidence.  Cohen at 128; Moreau at 389; Dizoglio at 163.  Therefore, as the July 2009 VA examiner's opinion does not establish a link between a diagnosed PTSD disorder and a corroborated in-service stressor; it is insufficient to allow for a grant of service connection for PTSD.  See Wood.

In an August 2009 VA PTSD examination, a VA examiner assessed that the Veteran did not meet the criteria for a DSM-IV diagnosis of PTSD.  

In a November 2011 private disability evaluation, provided solely in support of this claim for service connection, the private examiner noted reviewing records prior to the examination.  In noting this review, the private examiner indicated that she had been provided with treatment records detailing the Veteran's physical condition, but that the report would only highlight those involving the Veteran's emotional functioning.  In listing the treatment records reviewed, the private examiner indicated that the earliest such record was dated July 2009.  The private examiner noted that, in the July 2009 VA consultation report, the VA examiner stated that the Veteran experienced TBI after a work-related injury.  Yet, the November 2011 private examiner did not report having reviewed any treatment records herself involving the Veteran's treatment for diagnosed psychiatric symptomatology secondary to TBI.  

In a response to a query from the November 2011 private examiner, the Veteran reportedly stated that his chief complaints were feelings of panic, forgetfulness, and an inability to take criticism from others.  Regarding the claimed stressors, the Veteran indicated that he was present for the six-day attack on the U.S.S. Liberty.  He reported feelings of helplessness related to this as the government did not send for help.  He indicated that a few of his friends were killed in that attack.  The Veteran also stated that he experienced one other stressor during service, but did not want to speak about it.  Having reviewed the records, the private examiner indicated this stressor was an in-service physical and sexual assault.  Having reviewed the records, the private examiner stated that the Veteran had PTSD due to fear of hostile military activity as well as fear related to an in-service physical and sexual assault.  

The Board notes that the November 2011 private examiner's opinion is insufficient to allow for a grant of service connection for PTSD.  First, the private examiner indicated that the Veteran's PTSD was related to fear of hostile military activity.  Because the November 2011 private disability evaluation was written by a private examiner, and not a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, the relaxed stressor verification standards found at 38 C.F.R. § 3.304(f)(3), allowing for service connection based on a lay account of a stressor related to a veteran's fear of hostile military activity, do not apply.  Second, the Veteran's post-service accounts of an in-service sexual assault or near sexual assault have not been corroborated by credible supporting evidence.  38 C.F.R. § 3.304(f)(5); Cohen at 128; Moreau at 389; Dizoglio at 163.  Therefore, a medical opinion diagnosing PTSD related to the Veteran's uncorroborated stressor involving a sexual assault or a near sexual assault, while evidence that will be weighed and considered in the claim, is insufficient at this time to support a grant of service connection for PTSD.  See Wood.

In addition, the Board notes that the November 2011 private examiner did not note the many treatment records regarding treatment for the post-service head injury and TBI.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  In the report, the private examiner indicated that the Veteran experienced psychiatric symptomatology onset in 1999, but did not make any notation indicating that such onset followed the Veteran's post-service TBI.  The private examiner also stated that the Veteran experienced memory difficulties, attention deficits, and concentration problems during the examination, and indicated that they were likely the result of depression or emotional difficulties.  In so doing, the private examiner failed to mention that the Veteran had diagnosed TBI for which he was still receiving SSDI benefits or the effects that the TBI disorder would have on him.  Finally, the private examiner noted that the Veteran reported experiencing anxiety, depression, anger, crying spells, and panic.  The Board notes that, in so doing, the private examiner failed to note the treatment records included in the claims file which note the onset of such symptomatology related to the post-service TBI.  As the private examiner did not note evidence in the record indicating psychiatric symptomatology related to TBI and explain her findings in light of that evidence, the Board finds it to be based on significantly incomplete, therefore inaccurate, facts.  See id.  

Finally, the Board finds that a VA examination will be necessary.  Although VA provided the Veteran with an August 2009 VA PTSD examination, the Veteran has been diagnosed with psychiatric disorders other than PTSD during the pendency of this appeal, and the Veteran contends that such disorders are related to service.  See Clemons, 23 Vet. App. at 1.  The Veteran has not been provided with a VA examination to determine the nature and etiology of any psychiatric disorder, to include those other than PTSD.  The Board finds that such an examination should be provided.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided psychiatric care for him, to include after the December 1998 post-service workplace injury.  After securing the necessary releases, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran.  The RO should procure all of the Veteran's records from the VA Medical Center in Battle Creek, Michigan.

2.  The AMC/RO should attempt to obtain all records pertaining to the Veteran's claim for workers' compensation from Auto Owners Insurance, noting the claim number included in the June 2000 private treatment record, and to associate all records, if any, with the claims file.  

3.  Regardless of whether the Veteran responds to the stressor information request set forth in the preceding paragraph Number 1, the AMC/RO should prepare a written summary of any claimed stressors capable of verification using any information regarding the Veteran's claimed stressor(s) previously provided by him or others.  This summary, along with a copy of the Veteran's Department of Defense Form 214, his service personnel records, and all associated documents must then be sent to the United States Army & Joint Service Records Research Center (JSRRC) with a request that an attempt be made to corroborate the alleged stressor(s).  At a minimum, the AMC/RO should attempt to verify the Veteran's report of the death of the Lieutenant J.G. Carl Morehouse in May 1966 off the coast of Virginia Beach.  

4.  After the completion of the above, the RO should schedule the Veteran for a VA psychiatric (mental disorders) examination to ascertain the nature and etiology of any current psychiatric disability, to include PTSD.  The relevant medical evidence from the claims folder should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  

An interview of the Veteran regarding his psychiatric history, a psychiatric examination, and all tests and studies required to respond to the following questions should be performed.  The VA examiner should specifically note and discuss any of the Veteran's claimed stressors have been corroborated due to this Remand.  The VA examiner should specifically discuss the adequacy of reported in-service stressful event of attack on the U.S.S. Liberty.  The VA examiner should note the Veteran's diagnosed post-service TBI and review the treatment records related to the diagnosis TBI, to include the Veteran's reported symptoms of depression, panic attacks, anxiety, memory difficulties, and anger related to the post-service TBI.  The VA examiner should list all current psychiatric disabilities and offer the following opinions: 

(i)  If the VA examiner diagnoses PTSD, the VA examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's claimed stressors are adequate to support a diagnosis of PTSD, and that the Veteran's PTSD is related to the claimed stressors.  If PTSD is diagnosed, the VA examiner should specifically state which claimed stressful events caused the Veteran's PTSD, and whether the underlying stressor is related to the Veteran's fear of hostile military activity. 

(ii) Regardless of whether the VA examiner diagnoses the Veteran as having PTSD, the VA examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any other diagnosed psychiatric disorder was first manifested in service or is otherwise related to service.

The reasons should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinion.  If development is required, the development should be conducted and the claims file returned to the VA examiner. 

5.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.  

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

